Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-13, 16-19 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose the combination of all the limitations recited in the claim 1 of a method for producing a silicon carbide component including: forming an electrically conductive contact structure of the silicon carbide component to be produced on a surface of the silicon carbide layer, the electrically conductive contact structure electrically contacting the doping region; and splitting at least one from the silicon carbide layer and the initial wafer after forming the electrically conductive contact structure, such that a silicon carbide substrate at least of the silicon carbide component to be produced is split off; and forming a passivation layer on the surface of the silicon carbide layer before the splitting, wherein the electrically conductive contact structure is disposed within an opening in the passivation layer (claim 1).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claims 2, 24-25 are dependent upon independent claim 1, and are therefore allowed.
Regarding claim 3, the prior art of record fails to disclose the combination of all the limitations recited in the claim 3 of a method for producing a silicon carbide component including:  the electrically conductive contact structure electrically contacting the doping region, producing a pre-damaged splitting region, implanting ions into the initial wafer or the silicon carbide layer, laser treating the splitting region before forming the electrically conductive contact structure in order to pre-damage the splitting region; splitting the silicon carbide layer or the initial wafer along the splitting region after .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DILINH P NGUYEN/Examiner, Art Unit 2894                                   


/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894